Citation Nr: 9915927	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for gingivitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to July 
1965, August 1966 to May 1970, March 1985 to August 1987 and 
from June 1988 to November 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the RO.  

It appears from the evidence of record that the veteran may 
also be asserting a claim of service connection for 
periodontal disease.  Periodontal disease, treatable carious 
teeth and replaceable missing teeth, among other dental 
conditions, are not disabling, and may be considered service 
connected solely for the purpose of determining entitlement 
to VA dental examination or outpatient dental treatment 
(i.e., not compensation).  38 C.F.R. § 4.149 (1998).  

The threshold determination in these types of cases therefore 
becomes whether the veteran is entitled to receive dental 
treatment from VA and, to be so entitled, it is necessary 
that he satisfy the criteria of one of the various classes of 
eligibility which are discussed in 38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999) and 38 C.F.R. § 17.161 (1998).  In the 
present case, it appears that the veteran's claim would be 
evaluated under the provisions of Class II eligibility; those 
having a noncompensable service-connected dental condition, 
who applied for treatment within 90 days after discharge from 
service.  As to the time limit for application, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that because statutory 
section 38 U.S.C.A. § 1712 requires that the relevant service 
department Secretary notify veterans of the application time 
limits for VA outpatient dental treatment, where the relevant 
Service Secretary has failed to comply with the notification 
provision, the application time limits do not begin to run.  
Mays v. Brown, 5 Vet. App. 302 (1993).

The veteran's purported entitlement to VA outpatient dental 
treatment for periodontal disease has not been developed for 
appeal (38 C.F.R. § 20.200), so it must be  referred by the 
RO to a VA medical facility for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's gingivitis cannot be considered to be a 
disability under the provisions of 38 C.F.R. § 3.382(c) 
(1998).  



CONCLUSION OF LAW

The claim of service connection for gingivitis must be denied 
as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.382 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim with regard 
to the issue of service connection for gingivitis need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
purposes of this decision, there is no dispute as to the 
evidence, but only to the law and its meaning; the concept of 
well grounded is not applicable.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

For the purposes of applying the laws administered by VA, 
service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As to dental conditions, service connection will 
be granted for a dental disease or injury of individual teeth 
and the investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  It should be noted, however, that gingivitis is not 
considered to be a disease entity and is not ratable; 
therefore, service connection is precluded.  38 C.F.R. 
§ 3.382(c).  

Where the law, and not the evidence is dispositive, a claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Consequently, the veteran's claim for service connection for 
gingivitis must be denied by operation of law.  



ORDER

Service connection for gingivitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

